DETAILED ACTION
This is responsive to the amendment dated 11/17/21.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mounting assembly for a toilet having a fixed support providing cantilevered support a moveable bracket and having horizontal linear sliding elements (cl. 31) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
The drawings are objected to because in figure 4A, the water supply pipe is shown as disconnected from the water inlet connection of the plumbed equipment.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is 
The disclosure is objected to because of the following informalities: on page 21, lines 12 and 16, “116” should be rewritten as --116’--, and in line 15, “166” should be -116’--.  
Appropriate correction is required.
Claim Objections
Claims 25 and 26 are objected to because of the following informalities: 
 In claims 25 and 26, Applicant recites “a fixed mounting portion of the support assembly.” While not necessarily indefinite, is ambiguous as to what the “fixed mounting portion” is in relation to the fixed support, the height adjustment means, and the movable bracket.  In turning p. 21, ln. 16 of the present specification, applicant indicates that the fixed point 451 is between the actuator and the wall/floor.  To that end, applicant is advised to recite --a fixed mounting portion of the height adjustment means--.
Further to claim 26, it is assumed that “powered or manually operated actuating means for adjusting the height” intends to refer to the “movable height adjustment means” set forth in parent claim 23.  In order to clarify the claim, applicant is advised to recite that --the movable height adjusting means is powered or manually operated-- so as to avoid indefiniteness issues. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 23 - 26, 31, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites that there is “a movable connection between a height adjustable chassis of the support assembly and the movable bracket, a movable height adjustment means for adjusting a height of the movable bracket relative to the fixed surface... wherein the height adjustment means are configured to change the height of the movable bracket and a height of the movable connection.”  
As best understood, claim 23 is directed to the embodiment shown in figures 4A-4C which shows a movable bracket 121 coupled to element 116’ (the ‘static chassis’, see the instant specification, p. 21, ln. 10-11) which is then in turned coupled to slide track 400 via a slidable connection means 410, 420, 430, 440. Claim 1 requires that the fixed support provide cantilevered support to the movable bracket.  The only element illustrated which provides such  cantilevered support is element 116’.  As element 116’ is able to translate vertically, it is, definitionally, not fixed.  The combination of elements of claims 1 and 23 are not compatible and there is no indication that the various embodiments can be mixed.  The claim scope is thus unclear and further treatment on the merits is not possible.
Further to claim 23, it is inaccurate to recite that there is movable connection between the height adjustable chassis and the movable bracket. As disclosed on p. 21, ln. 11-12, the static slide track 400 is connected to the static chassis 116’ via the slideable connection means 410, 420, 430, 440 such that the movable height adjustment means, linear actuator 450, can raise and lower the chassis.  The claim scope is rendered unclear due to this inaccuracy.  
A person having ordinary skill in the art cannot be reasonably apprised of the claim scope in light of the specification. 
Notwithstanding the objection above, in claim 25, the term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 31 now incorporates substantially all of the limitations of claim 1 and has been placed in independent form. Applicant recites that the fixed support provides a cantilevered support to the movable bracket …wherein the support assembly comprises one or more horizontal linear sliding elements configured to translate the item of plumbed equipment between the first, stowed and second, deployed positions by linear movement. As best understood, this claim refers to the embodiments depicted in figures 5A-5D.   In turning to figure 5D, the movable bracket 520 is engaged with linear sliding elements 561-568 which are in turn engaged with linear runners/tracks 511, 512 (see instant specification, p. 22, ln. 26-29). To the extent that the tracks can be construed as the fixed support, they do not provide cantilevered support to the bracket 520. To the extent that the linear sliding elements 561- 568 provide cantilevered support to the bracket 520, they are, definitionally, not fixed and therefore do not constitute a fixed support. Similar to claim 23, the combination of elements of claim 31 are not compatible and there is no indication that the various embodiments disclosed can be mixed.  The claim scope is thus unclear and further treatment on the merits is not possible.
A person having ordinary skill in the art cannot be reasonably apprised of the claim scope in light of the specification. 
The remaining claims are indefinite insofar as they depend from rejected base claims. 
Allowable Subject Matter
Claims 1, 3 - 8, 10, 13, 17, 20, 27, 29, 36, and 37 are  allowed.
The following is an examiner’s statement of reasons for allowance: see the non-final office action dated 8/17/21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claims 23 and 31 have been fully considered, but they are not persuasive. See the rejection above for further discussion. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928. The examiner can normally be reached Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN DEERY/Primary Examiner, Art Unit 3754